UNPUBLISHED ORDER
                        Not to be cited per Circuit Rule 53



           United States Court of Appeals
                            For the Seventh Circuit
                            Chicago, Illinois 60604

                                   July 26, 2006

                                      Before

                   Hon. MICHAEL S. KANNE, Circuit Judge

                   Hon. DIANE P. WOOD, Circuit Judge

                   Hon. DIANE S. SYKES, Circuit Judge

No. 04-1507                                    Appeal from the United States
                                               District Court for the
UNITED STATES OF AMERICA,                      Northern District of Illinois,
         Plaintiff-Appellee,                   Eastern Division.

      v.                                       No. 02 CR 635

RODNEY MCLEE,                                  Charles P. Kocoras,
        Defendant-Appellant.                   Judge.


                                    ORDER

       This court ordered a limited remand so the district court could state on the
record whether the sentence remains appropriate now that United States v. Booker,
125 S. Ct. 738 (2005), has limited the Sentencing Guidelines to advisory status. See
United States v. Paladino, 401 F.3d 471 (7th Cir. 2005). The district judge has now
replied that he would today impose the same sentence, knowing of the Sentencing
Guidelines’ advisory status.

      McLee’s sentence of 262 months concurrent on Counts 1 and 2 was the lowest
possible sentence within the advisory range of 262 to 327 months, and these terms
were ordered to run concurrent with shorter terms on Counts 5 and 8. Combined
with a 60-month consecutive sentence on Count 3, he was sentenced to a total of
322 months. The United States did not respond to our invitation to file an
argument in this court regarding the district court’s Paladino remand statement.
McLee now argues that a proper consideration of the factors specified in 18 U.S.C.
No. 04-1507                                                                   Page 2

§ 3553(a) would have resulted in a different sentence at the original sentencing
such that a “full remand” for resentencing is required.

      In Paladino, we held that if a district court responds to a limited remand
with a statement that it would reimpose the same sentence, “we will affirm the
original sentence against a plain-error challenge provided that the sentence is
reasonable.” 401 F.3d at 484. We do not see any reason why McLee’s sentence of
322 months would be deemed “unreasonable” in post-Booker practice. The
judgment of the district court therefore is AFFIRMED.